Citation Nr: 0823661	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  02-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 29, 2000, 
for the grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, C.J., and B.P.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1970.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The appellant testified before the undersigned Veterans Law 
Judge at a central office hearing in May 2008.  A transcript 
of this hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2001 rating decision, the Newark RO granted 
service connection for the cause of the veteran's death and 
assigned an effective date of June 29, 2000, the date the RO 
received a claim for such benefits.  The appellant is 
claiming that she originally filed her claim in 1992 and that 
the award should be applied retroactively to that date.

At the appellant's central office hearing before the 
undersigned Board member in May 2008, she testified that she 
filed a claim for death benefits with VA within several 
months after her husband's death on May [redacted], 1992.  The 
appellant testified that after notifying VA her husband had 
died, she received a benefits claims form.  The appellant 
recalled filling out the five-page form and answering 
questions pertaining to items such as her marriage, her 
children, and the veteran's previous marriage.  The appellant 
also recalled a section requesting information pertaining to 
Social Security Disability, but that she declined to fill out 
that section because the veteran had been deemed 100 percent 
disabled by that agency in January 1992.  The appellant 
testified that she mailed the form to VA, but could not 
recall to which RO she sent it.  

Based on testimony presented at the hearing and a review of 
the claims file, it appears that the appellant corresponded 
with at least three RO's throughout the course of this 
appeal: Newark, New Jersey; Wilmington, Delaware; and 
Philadelphia, Pennsylvania.  Thus, if she did file a 
dependency and indemnity compensation (DIC) claim as she 
recalls, it most likely would have been with one of these 
three offices.

Complicating matters is that the appellant filed a claim with 
the Agent Orange Veteran Payment Program (AOVPP) around the 
same time she reportedly filed a DIC claim.  The AOVPP was a 
program established to distribute money from the Agent Orange 
Settlement Fund.  The Agent Orange Settlement Fund was 
created from a settlement of a class action lawsuit brought 
against herbicide manufacturers by Vietnam veterans and their 
families who sought damages for deaths and injuries resulting 
from exposure to herbicides during the Vietnam conflict.  See 
In re Agent Orange Product Liability Litigation, 597 F. Supp. 
740 (E.D.N.Y. 1984).  That litigation and the Settlement Fund 
did not involve VA and a claim filed with the AOVPP is not 
related to VA disability compensation claim.  See also 
Winsett v. West, 11 Vet. App. 420, 425 (1998) (noting the 
different standards for receiving compensation under the 
AOVPP and for establishing service connection).   

The claims file also shows the appellant filed an Application 
for United States Flag for Burial Purposes in May 1992, and 
an Application for Burial Benefits in December 1992.  Both of 
these applications were received at the Newark RO.  Despite 
the presence of these applications in the claims file, there 
is no application for DIC (death benefits) in the claims file 
that was received by VA prior to June 29, 2000.  In a 
statement submitted with her VA Form 9, dated in January 
2002, the appellant stated that in June 2002, she filed 
claims with both VA and "Agency Orange," but that she only 
heard back from "Agency Orange."  

Complicating matters even more is that it appears portions of 
evidence in the claims file have been misplaced, thus 
frustrating appellate review.  For example, in a letter from 
the Newark RO to the appellant, dated in December 2000, the 
RO referenced a previous letter sent to the appellant dated 
in October 2000.  The October 2000 letter, however, is not in 
the claims file.  In another letter from the Newark RO, dated 
in July 2003, the RO informed the appellant it had received 
her written disagreement with a VA decision dated May 5, 
2003.  The Board has failed to find a decision of that date.  

The Board also observes that one portion of the claims file 
included pages 9-15 of a statement of the case (SOC) dated in 
December 2001.  The remaining pages 1-8 and a cover letter to 
that SOC appeared much later in the claims file, after a 
memorandum to the appellant's representative dated in 
November 2007.  Also appearing in the claims file after the 
November 2007 memorandum was a February 2002 letter from the 
Newark RO to the appellant.  At the hearing, B.P., the 
appellant's sister, testified that she recalled a time when 
the appellant was upset because somebody at VA told her they 
dropped her file on the floor and may have lost some records.  

A notice in the claims file reveals that the file was 
transferred from the Newark RO to the Philadelphia RO in 
August 2006.  A handful of documents date-stamped as having 
been received at the Newark RO in February 2002, as well as 
pages 1-8 of the January 2002 SOC, the cover letter to that 
SOC, and a February 2002 letter from the Newark RO to the 
appellant, were found in the portion of the file after the 
notice that it had been transferred to the Philadelphia in 
August 2006.  Thus, it is impossible to determine at which 
facility these documents were separated and then put back 
into the claims file. 

Additionally, although the appellant recalled submitting 
documents to the Wilmington RO on several occasions, there 
does not appear to be any documents received or sent by that 
office in the file.  If the appellant had corresponded with 
the Wilmington RO as she claimed, there should be evidence of 
that in the claims file.

Finally, the appellant also testified at her hearing that she 
received a phone call from somebody at the Newark RO, 
possibly named Shirley, who told her that her file had been 
at a VA Medical Center (VAMC) for more than six months and 
had arrived on her desk with no explanation.  It is possible 
that portions of the file were misplaced at that facility.  
Unfortunately, there are no VAMC records in the file or any 
other evidence indicating from what VAMC the file had been 
sent.  

In light of the above, it is apparent that portions of the 
claims file have been misplaced at no fault of the 
appellant's.  The Veterans Claims Assistance Act imposes 
obligations on VA with respect to its duty to assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  Under 
the circumstances of this case, VA must undertake additional 
steps to attempt to locate any records that may have been 
misplaced.  

The Court has held that when VA is unable to locate a 
claimant's records, it should advise her to submit 
alternative forms of evidence to support her claim and should 
assist her in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362, 369-370 
(2005).  
  
Accordingly, the case is REMANDED for the following action:

1.  The Philadelphia, Pennsylvania RO 
should conduct a search for portions of 
the claims file or any records belonging 
to either the veteran or the appellant.  
That RO should also request the Wilmington 
and Newark regional offices to conduct 
similar searches.  Any records or 
additional folders obtained should be 
associated with the claims file that is 
being remanded by the Board.  All efforts 
to recover such records should be 
documented and associated with the claims 
file as well. 

2.  The Philadelphia RO should also ask 
the Newark RO to attempt to determine 
whether it received the veteran's claims 
file from a VAMC and, if so, from which 
VAMC.  
If the Newark RO is able to determine what 
VAMC it received the file, it should 
request that that facility conduct a 
search for portions of the file or any 
records belonging to either the veteran or 
the appellant.

To the extent feasible and reasonable, the 
RO should attempt to determine the 
location(s) of the veteran's/appellant's 
claims file since the veteran filed a 
service connection claim for lung cancer 
in January 1992.  

3.  Thereafter, the appellant's claim of 
entitlement to an effective date prior to 
June 29, 2000, for the grant of service 
connection for the cause of the veteran's 
death should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



